Citation Nr: 1231704	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  11-00 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral pes planus. 

2.  Entitlement to service connection for bilateral plantar fasciitis.

3.  Entitlement to service connection for psychiatric disability, to include depressed mood and major depression.

4.  Entitlement to service connection for a sleep disorder.

5.  Entitlement to service connection for cardiac disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from May 1997 to December 1999.  He had additional service from March 2000 to December 2000 in the Navy which was determined to be under dishonorable conditions in an unappealed administrative decision dated in August 2002. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran failed to report for a scheduled videoconference hearing before a Veterans Law Judge in February 2012 without explanation.  He has not requested that the hearing be rescheduled.  Therefore, the request for such a hearing is considered withdrawn.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  


FINDINGS OF FACT

1.  An unappealed July 2005 rating decision denied service connection for pes planus. 

2.  Evidence received since the July 2005 rating decision is either cumulative or redundant of the evidence previously of record, or does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.

3.  Plantar fasciitis was not present in service and is not otherwise etiologically related to the Veteran's active service.

4.  An acquired psychiatric disorder, to include depressed mood and major depression, was not present until more than one year following the Veteran's discharge from service and is not etiologically related to the Veteran's active service. 

5.  A sleep disorder was not present in service and is not etiologically related to the Veteran's active service.

6.  Cardiac disability was not present until more than one year following the Veteran's separation from active service and is not etiologically related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim for service connection for bilateral pes planus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

2.  Bilateral plantar fasciitis was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).



3.  Psychiatric disability, to include depressed mood and major depression, was not incurred in or aggravated by active service, and the incurrence or aggravation of a psychosis during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

4.  A sleep disorder was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

5.  Cardiac disability was not incurred in or aggravated by active service, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding a claim to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, a June 2009 letter provided the Veteran with all required notice in response to the claim reopen, to include the basis for the prior denial of entitlement to service connection for pes planus.

With respect to the claims for service connection, the record reflects that the June 2006 letter (mailed prior to the initial adjudication of the claims) advised him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  This letter also provided him with appropriate notice with respect to the disability-rating and effective-date elements of his claim.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Service treatment records and all available pertinent post-service medical records have been obtained.  

The Board acknowledges that the Veteran has not been provided a VA examination in response to his claim to reopen and that no VA medical opinion has been obtained in response to this claim, but notes that VA has no obligation to provide such an examination or obtain such an opinion if new and material evidence has not been presented.  See 38 C.F.R. § 3.159 (c)(4).

The Board also acknowledges that the Veteran has not been afforded a VA examination and that no VA medical opinion has been obtained in response to the Veteran's claims for service connection.  The Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) .  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  

In this case, the evidence does not show that his claimed disabilities were present in service or until years thereafter.  Moreover, there is no competent evidence indicating that his claimed disabilities may be associated with the Veteran's service.  Therefore, VA has no obligation to provide an examination or obtain an opinion in response to the claims.

Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claims, and the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims.

New and Material Evidence

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c) (4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Factual Background and Analysis

The Veteran originally filed his claim of entitlement to service connection for pes planus (flat feet) in 2005.  In a July 2005 rating decision, the Veteran was denied entitlement to service connection for pes planus.  The RO noted that the evidence showed that the Veteran had moderate asymptomatic pes planus upon his entrance into the Army but that there was no evidence in the service treatment records of complaints of foot pain or a diagnosis of symptomatic pes planus.  Although the Veteran contends that he did not receive notice of the decision because he was incarcerated at that time, the record reflects that the notice was sent to his address of record and that the Veteran did not appeal the decision.  

In May 2009 the Veteran submitted the current claim to reopen.  

The evidence of record at the time of the July 2005 rating decision included the Veteran's claim in which he alleged that his foot problems began after exercises in boot camp in the Navy.  Also of record were the following:  the report of an April 1997 Army enlistment examination which notes moderate asymptomatic pes planus, Army service treatment records which are negative for foot complaints or findings of disability due to pes planus, a February 2000 Navy enlistment examination report which notes that the Veteran had asymptomatic pes planus that was not considered disqualifying; and a December 2000 Navy separation examination report which notes mildly symptomatic pes planus.

Evidence received since the July 2005 rating decision includes VA treatment records dated from March 2009 to May 2012, which note the Veteran's complaints and treatment for various disabilities, including pes planus and plantar fasciitis.  The Board finds this evidence to be cumulative and redundant in nature and that it does not relate to the reasons the claim was originally denied.  None of the medical records added to the record relate a current diagnosis of pes planus to the Veteran's active service or suggest that the Veteran's pes planus increased in severity during or as a result of his honorable period of active service.  As the medical evidence received since July 2005 does not address an unestablished fact necessary to substantiate the claim, it does not raise a reasonable possibility of substantiating the claim, and is not material.  Therefore, it cannot serve to reopen the claim. 

In addition, in a statement received in March 2010, the Veteran essentially maintains that his pre-existing pes planus was aggravated by his active service.  He has not provided any specific details concerning the aggravation other than to state that he believes the disability was aggravated by physical training and other activities during service.  The Veteran's current statements are essentially cumulative of his earlier statements indicating that his foot problems began in service after exercises in boot camp.  Therefore, they are not new.  Moreover, to the extent that he is claiming that his foot problems are related to his Naval service, the statements are not material since his service in the Navy was under dishonorable conditions.

Under these circumstances, the Board must conclude that new and material evidence has not been received, and that the claim of entitlement to service connection for bilateral pes planus may not be reopened.

Service Connection

Legal Criteria

Service connection may be established for a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran served for at least 90 days during a period of war and manifests a psychosis or heart disease to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background and Analysis

The Veteran maintains that his plantar fasciitis, psychiatric disorder, sleep disorder, and heart disorder are related to his active service.  Specifically, in a March 2010 statement, he claimed that he developed a depressive disorder in service as a result of being stationed in Korea, far away from his family, and that the depression led to a sleep disorder which eventually led to drinking alcohol in order to get to sleep, which in turn caused his heart disability.

The Veteran's service treatment records are negative for evidence of any foot disorder other than pes planus and for any evidence a psychiatric disorder, a sleep disorder, or a heart disorder.  The record does not contain the report of a separation examination from the Veteran's Army Service from May 1997 to December 1999.  However, the reports of a February 2000 enlistment examination and a December 2000 separation examination for the Veteran's period of service in the Navy ( under dishonorable condition) are negative for evidence of plantar fasciitis, or any psychiatric, sleep, or heart disorder.

The Veteran submitted a claim for service connection in May 2009.  He indicated that he was treated for his plantar fasciitis, acquired psychiatric, sleep, and heart disabilities while in service. 

VA treatment records show that the Veteran was treated for plantar fasciitis, insomnia, adjustment disorder with depressed mood and arrhythmia in March 2009. 

Upon review of the evidence, the Board finds that service connection is not warranted for a plantar fasciitis, an acquired psychiatric disorder, a sleep disorder, or a heart disability.  There is no medical evidence of any of these disorders during the Veteran's good period of service or until more than one year thereafter.  In fact, the first medical evidence of any of the claimed disabilities is in March 2009, almost 10 years after service.  Such a long interval of time between service separation and the earliest documentation of the disease is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, there is no medical evidence of a nexus between the Veteran's plantar fasciitis, sleep disorder, psychiatric disorder or heart disorder and his good period of service.

The Board has considered the Veteran's own statements to the effect that he currently has plantar fasciitis, insomnia, adjustment disorder with depressed mood and arrhythmia that were incurred during his active service.  He is competent to report observable symptoms, and thus such statements could potentially show continuity of symptoms such as to enable a grant of service connection.  However, it is not clear that the Veteran is contending that he had any pertinent symptoms during his first period of service other than depression or that he is contending that such symptoms have continued since service.  

To the extent that the Veteran is contending that pertinent symptoms began during his first period of service and have continued ever since, the Board must conclude that the Veteran is not credible.  In this regard, the Board notes that in reports of medical history completed in February 2000 and December 2000 in connection with his second period of service, the Veteran denied currently having or ever having had foot trouble, heart trouble, frequent trouble sleeping, depression or nervous trouble of any sort.  In addition, in his initial claim for service connection filed in March 2005, the Veteran did not claim service connection for a sleep disorder, psychiatric disorder or heart disorder.  Finally, the Board notes that the Veteran's current statements have been provided for compensation purposes many years following his discharge from service and are not corroborated by any other evidence.  Therefore, the Board must conclude that the lay evidence is not sufficient to establish that the any of the disabilities at issue began during the first period of  service and have continued ever since.

Accordingly, the claims must be denied.  In reaching this decision, the Board has considered the benefit of the doubt doctrine but has concluded that it is not applicable to these claims because the preponderance of the evidence is against the claims. 


							(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence not having been received, reopening of a claim of entitlement to service connection for bilateral pes planus is denied.

Entitlement to service connection for bilateral plantar fasciitis is denied.

Entitlement to service connection a psychiatric disability, to include depressed mood and major depression, is denied.

Entitlement to service connection for a sleep disorder, is denied.

Entitlement to service connection for cardiac disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


